BRIO KELL, C. J.
The appellee, plaintiff in an action of trespass for an injury to lands, on the verdict of a jury, recovered judgment against the appellant, the defendant in the action, for six dollars, the damages assessed by the jury, and full costs, the presiding judge not certifying that greater damages should have been awarded. At a subsequent term, the appellant moved to amend the judgment so that the recovery of costs should be limited to the amount of the damages assessed. The motion was overruled, and from the judgment overruling it, the appeal is taken.
The statute, (Code, § 2888), declares that “in all actions to recover damages for torts, the plaintiff recovers no more costs than damages, when such damages do not exceed twenty dollars, unless the presiding judge certifies that greater damages should have been awarded; and on failure to certify, judgment must be rendered against the plaintiff for such residue." It is manifest ■the judgment is erroneous, and on appeal would have been reversed, and a judgment in conformity to the statute rendered.' — Reid v. Gordon, 2 Stew. 469; Galle v. Lynch, 21 Ala. 579; Tecumseh v. Mangum, 67 Ala. 246. An application to amend a judgment is not the equivalent of an appeal, and can not be made to perform its office. Clerical errors may be corrected by amendment after the expiration of the term at which a judgment was rendered ; judicial errors, after the expiration of the term, are incapable of correction otherwise than by-appeal. The judgment before us is that which the court pronounced ; there was no error in its entry ; and it's correction at a subsequent term would be the exercise of revisory power by the court rendering it. If it were amended, so as as to conform.to the statute, there must be added to it a judgment against the plaintiff for the residue of the costs, in excess of the damages recovered; a judgment which ought to have been reu*198■dered, but was not, nor was it the purpose to render it. The power and duty of a court to correct clerical .-errors has in it no element of revisory power. Its scope and extent is declared by the statute, the amendment of “any clerical error, mistake in the calculation of interest, or other mistake of the clerk, when there is sufficient matter apparent on the record, or entries of the court, to amend by.” — Code, § 2836, Browder v. Faulkner, 82 Ala. 257 ; Emerson v. Heard, 81 Ala. 443 ; Ex parte Robinson, 72 Ala. 389 ; Whorley v. M. & C. R. R. Co., Ib. 20; 1 Freeman on Judgments, § 70.
There is no error in the judgment from which the appeal is taken, and it must be affirmed-.